      Case 4:20-cv-01045 Document 4 Filed on 05/26/20 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            May 26, 2020
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk

                                   HOUSTON DIVISION


ROBERT JOSEPH SMITH,                              §
(former SPN #02868464)                            §
             Plaintiff,                           §
                                                  §
vs.                                               §   CIVIL ACTION H-20-1045
                                                  §
THE STATE OF TEXAS, et al.,                       §
           Defendants.                            §

                              MEMORANDUM ON DISMISSAL


       On March 23, 2020, the plaintiff filed this civil rights complaint under 42 U.S.C. § 1983.

Online research reveals that the plaintiff is no longer in custody of the Harris County Jail.

       Under Local Rule 83.4, a pro se litigant is responsible for keeping the Clerk advised in

writing of his current address. The Court will send notices only to the address on file. The plaintiff

has failed to provide the Court with an accurate, current address. Under the inherent powers

necessarily vested in a court to manage its own affairs, this Court determines that dismissal for want

of prosecution is appropriate. See FED. R. CIV. P. 41(b); Link v. Wabash R.R., 370 U.S. 626 (1962);

Woodson v. Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir. 1995); 8 James Wm. Moore et al., Moore’s

Federal Practice § 41.51(3)(b) & (e) (3d ed. 2017). The plaintiff is advised, however, that upon a

proper showing, relief from this Order may be granted in accordance with Fed. R. Civ. P. 60(b). See

Link, 370 U.S. at 635.

       This action is DISMISSED without prejudice for want of prosecution. Plaintiff’s Motion to


O:\RAO\VDG\2020\20-1045.a01.wpd
      Case 4:20-cv-01045 Document 4 Filed on 05/26/20 in TXSD Page 2 of 2



Proceed In Forma Pauperis, (Docket Entry No. 2), is DENIED without prejudice.

              SIGNED at Houston, Texas, on         May 26           , 2020.




                                          ___________________________________
                                                 VANESSA D. GILMORE
                                           UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-1045.a01.wpd              2
